Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 06/15/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable by Gano et al (US 2006/0090903) in view of Madrid et al (US 10,697,249).
Gano et al (US 2006/0090903) discloses:
5. (Currently Amended) A method comprising: 
inserting a length of coiled tubing (32) into a horizontal side-track wellbore to a desired distance, wherein the length of coiled tubing comprises: 
a pre-perforated section (42) defining perforations between a first end of the perforated section and a second end of the perforated section, the perforated section positioned to align with a zone of interest (30) within the horizontal side-track wellbore; 

a second pre-installed isolation packer (44) surrounding the length of coiled tubing, the second isolation packer attached to the length of coiled tubing at the second end of the pre- perforated section; and 
flowing a production fluid through the pre-perforated section and through the length of coiled tubing to a topside facility (Paragraph [0028]).  

Gano is silent about the way the tubing is held in place within the well.

Vinge (US 9,234,402) however teaches positioning a coiled tubing hanger (7) within a vertical production tubing (well head: unnumbered); and supporting the coiled tubing (6) in the wellbore by the coiled tubing hanger. (See Figure 2)

    PNG
    media_image1.png
    568
    484
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the tubing hanger and vertical production tubing as taught by Vinge, to the invention of Gano for the expected benefit of supporting the coiled tubing while in the down-hole environment.



9. (Original) The method of claim 5, wherein the pre-perforated section is a first pre-perforated section, and the zone of interest is a first zone of interest, the length of coiled tubing further comprising: 
a second pre-perforated section (36) within the length of coiled tubing, the second pre- perforated section being positioned to align with a second zone of interest (26) within the horizontal side-track wellbore; 
a third isolation packer (38) surrounding the length of coiled tubing, the third isolation packer attached to the length of coiled tubing at the a first end of the second pre-perforated section; and 
a fourth isolation packer (12) surrounding the length of coiled tubing, the fourth isolation packer attached to the length of coiled tubing at the second end of the second pre-perforated section; and 
wherein the method further comprises commingling a flow from the first pre-perforated section and the second pre-perforated section.  

10. (Original) The method of claim 5, further comprising flowing an injection fluid from a topside facility, through the length of coiled tubing, and out the pre-perforated section. (Paragraph [0061])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gano in view of Vinge and further in view of Deen (US 9,140,119).
7. (Original) Gano in view of Vinge discloses the method of claim 5, however fails to specify wherein the coiled tubing is installed in an overbalanced condition.  

Deen (US 9,140,119) teaches wherein coiled tubing (with a packer) is installed in an overbalanced condition. (Column 11, Line 10-29)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of installing the coiled tubing in an overbalanced condition, as taught by Deen, to the invention of Gano in view of Vinge for the expected benefit of maintaining proper well control during operations.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gano and Vinge in view of Davis et al (US 6,745,834).
11. (Original) Gano in view of Vinge discloses the method of claim 5, however fails to specify the process of abandonment. 
Davis et al (US 6,745,834) teaches abandoning a well. (Claim 4).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the steps of abandoning a well, as taught by Davis, to the 

12. (Original) The combination further teaches the method of claim 11, wherein abandoning comprises: 
removing the length of coiled tubing from the horizontal side-track wellbore; and 
leaving the packers within the horizontal side-track wellbore.  (Davis - Claim 4)

13. (Original) The combination discloses the method of claim 12, wherein the horizontal side-track wellbore is a first horizontal side-track wellbore.
The combination fails to specify wherein the method further comprising: 
installing the removed length of coiled tubing into a second horizontal side-track wellbore that is separate and distinct from the first horizontal side-track wellbore.

The Examiner takes Official Notice, however that the reuse of coiled tubing by being retrieved and reinstalled is notoriously well known in the art. (See Koehler et al (US 5,664,628) Column 7, Lines 20-34 as evidence. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of pulling and reinstalling the coiled tubing of the combination into an alternative bore, as taught by Official Notice, for the expected benefit of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gano, Vinge and Davis and further in view of Tunget (US 8,528,630).
14. (Original) The combination discloses the method of claim 11, however fails to specify wherein abandoning comprises: 
leaving the length of coiled tubing within the horizontal side-track wellbore; and 
leaving the packers within the horizontal side-track wellbore.

Tunget (US 8,528,630) teaches wherein abandoning comprises: 
leaving the length of coiled tubing within the horizontal side-track wellbore; and 
leaving the packers within the horizontal side-track wellbore.
(Column 17, Lines 12-19)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of allowing certain components to remain in the well during various operational conditions to maintain well safety and structural integrity for future use or if elements are no longer salvageable.

Allowable Subject Matter
Claim 21 is allowed over the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679